

AMENDMENT NO. 1
TO
Amended and Restated
SENIOR EXECUTIVE RETIREMENT AGREEMENT


This is Amendment No. 1 (this “Amendment”), effective as of October 21, 2020, to
the Amended and Restated Senior Executive Retirement Agreement by and between
Crown Holdings, Inc. (“Crown”) and Gerard Gifford (the “Participant”), dated
June 1, 2017 (the “Agreement”).


Background


WHEREAS, the Agreement sets forth the terms and conditions under which the
Participant participates in the Crown Senior Executive Retirement Plan, as
amended and restated January 1, 2008; and


WHEREAS, the Company and the Participant desire to amend the Agreement as
hereinafter set forth.


NOW, THEREFORE, for good and valuable consideration the sufficiency of which is
hereby acknowledged, the Company and the Participant, intending to be legally
bound, hereby agree as follows:


Terms


1. Section 2 of the Agreement is hereby amended and restated in its entirety as
follows:


“2. Normal Retirement Benefit. The Participant has been designated as a Group C
Participant and shall be entitled to a Retirement Benefit calculated in
accordance with the applicable provision of Section 3.1 of the Plan. For
purposes of calculating the Participant’s Retirement Benefit under Section 3.1.2
of the Plan, (i) item “A” Participant’s Years of Service shall be determined by
taking into account the Participant’s service after the Participant reaches his
Normal Retirement Date and (ii) item “F” shall include the “Supplemental
Retirement Benefit” the Participant is entitled to under the Crown Restoration
Plan (the “Restoration Plan”). The reduction in the Participant’s Retirement
Benefit attributable to his Supplemental Retirement Benefit under the
Restoration Plan shall be determined in a manner consistent with the reduction
attributable to the Participant’s Crown Pension.”


2. Except as expressly modified herein, the Agreement is hereby ratified and
affirmed in its entirety.






[signature page follows]























--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first written above.


                        






                                CROWN HOLDINGS, INC.




                                /s/ Timothy J. Donahue
                                TIMOTHY J. DONAHUE
                                Chief Executive Officer




/s/ Gerard Gifford
                                GERARD GIFFORD

